DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aligner module is disposed between the atmospheric transfer module and the substrate processing module” must be shown or the feature(s) canceled from the claim(s).  In FIG. 11 it may appear that the aligner module is disposed between the atmospheric transfer module and the vacuum transfer module. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 7949425) (“Mitchell”) in view of Ahamed et al. (US 10522381) (“Ahamed”). Mitchell discloses:
Claim 1: a load lock module (173/174); an atmospheric transfer module (102) connected to the load lock module; a substrate transfer robot (110/112) configured to simultaneously or separately transfer a substrate 
Claim 2: a rotating unit having a reference shape 
Claim 3: wherein the rotating unit further has a substrate support (138), and the detector is further configured to detect a reference shape of the substrate during which the substrate on the substrate support is rotated by rotation of the rotating unit;
Claim 4: wherein 
Claim 5: a light emitting unit configured to radiate a light in a vertical direction, and a light receiving unit disposed above or below the light emitting unit and configured to receive the light from the light emitting unit (optical sensor/camera receives light; light is received in with a vertical component);
Claim 6: a controller (212; column 11, lines 27-49) configured to determine a direction and a magnitude of the misalignment 
Claim 7: wherein the controller is further configured to determine a direction and a magnitude of the misalignment of the substrate based on an amplitude of the received light and a rotation angle of the substrate (212; column 11, lines 27-49);
Claim 8: wherein the aligner module is disposed adjacent to the load lock module (FIG. 1A);
Claim 9: a vacuum transfer module (180) connected to the load lock module; a substrate processing module (185) connected to the vacuum transfer module, wherein the aligner module is disposed between the atmospheric transfer module and the substrate processing module (FIG. 1A);
Claim 11: a rotating unit having (138 rotates) a body (132) and a plurality of during which 
Claim 12: wherein an upper surface of the body serves as a substrate support (26), and the detector is further configured to detect a reference shape of the substrate during which the substrate on the substrate support is rotated by rotation of the rotating unit (optical sensor/camera receives light; light is received in with a vertical component);
Claim 13: a light emitting unit configured to radiate a light in a vertical direction, and a light receiving unit disposed above or below the light emitting unit and configured to receive the light from the light emitting unit (optical sensor/camera receives light; light is received in with a vertical component).

Mitchell does not directly show:
Claim 1: transfer an edge ring;
the aligner module being configured to correct misalignment of the edge ring;
Claim 2: a ring support; detector configured to detect a reference shape of the edge ring during which the edge ring on the ring support is rotated by rotation of the rotating unit;
Claim 4: wherein the reference shape of the edge ring is an oriental flat;
Claim 6: a controller configured to determine a direction and a magnitude of the misalignment of the edge ring based on an amplitude of the received light and a rotation angle of the edge ring;
Claim 11: a rotating unit having a body and a plurality of ring supporting portions;
a detector configured to detect a reference shape of the edge ring during which the edge ring on the plurality of ring supporting portions is rotated by rotation of the rotating unit; and a controller configured to correct misalignment of the edge ring based on a rotation angle of the edge ring when the reference shape of the edge ring is detected by the detector.

Ahamed shows a similar device having:
Claim 1: transfer an edge ring;
the aligner module being configured to correct misalignment of the edge ring;
Claim 2: a ring support; detector configured to detect a reference shape of the edge ring during which the edge ring on the ring support is rotated by rotation of the rotating unit;
Claim 4: wherein the reference shape of the edge ring is an oriental flat;
Claim 6: a controller configured to determine a direction and a magnitude of the misalignment of the edge ring based on an amplitude of the received light and a rotation angle of the edge ring;
Claim 11: a rotating unit having a body and a plurality of ring supporting portions;
a detector configured to detect a reference shape of the edge ring during which the edge ring on the plurality of ring supporting portions is rotated by rotation of the rotating unit; and a controller configured to correct misalignment of the edge ring based on a rotation angle of the edge ring when the reference shape of the edge ring is detected by the detector;
for the purpose of reducing the cost of the aligner module since a single aligner module can accommodate multiple substrates and substrate carriers.
Ahamed suggests in column 4, lines 15-48 that it is obvious that different substrates and carriers/carrier bases (including edge rings) are held by aligner module 50. Ahamed is used for teaching that multiple objects can be held by an aligner module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell as taught by Ahamed and include Ahamed’s similar device having:
Claim 1: transfer an edge ring;
the aligner module being configured to correct misalignment of the edge ring;
Claim 2: a ring support; detector configured to detect a reference shape of the edge ring during which the edge ring on the ring support is rotated by rotation of the rotating unit;
Claim 4: wherein the reference shape of the edge ring is an oriental flat;
Claim 6: a controller configured to determine a direction and a magnitude of the misalignment of the edge ring based on an amplitude of the received light and a rotation angle of the edge ring;
Claim 11: a rotating unit having a body and a plurality of ring supporting portions;
a detector configured to detect a reference shape of the edge ring during which the edge ring on the plurality of ring supporting portions is rotated by rotation of the rotating unit; and a controller configured to correct misalignment of the edge ring based on a rotation angle of the edge ring when the reference shape of the edge ring is detected by the detector;
for the purpose of reducing the cost of the aligner module since a single aligner module can accommodate multiple substrates and substrate carriers.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Ahamed and Matsuoka (US 2007/0218706). Mitchell discloses all the limitations of the claims as discussed above.
Mitchell does not directly show:
Claim 10: a guide rail fixed to a sidewall of the atmospheric transfer module, wherein the substrate transfer robot is movable along the guide rail.
Matsuoka shows a similar device having:
Claim 10: a guide rail (23) fixed to a sidewall of the atmospheric transfer module (bottom sidewall), wherein the substrate transfer robot is movable along the guide rail;
for the purpose of efficiently translating the substrate transfer robot between substrate transfer locations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell and Ahamed as taught by Matsuoka and include Matsuoka’s similar device having:
Claim 10: a guide rail fixed to a sidewall of the atmospheric transfer module, wherein the substrate transfer robot is movable along the guide rail;
for the purpose of efficiently translating the substrate transfer robot between substrate transfer locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0191028 discloses aligner module 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652